Where the purchaser of personal property gave to the seller a written instrument retaining title to the property, and containing a note and a bill of sale witnessed as a deed, in which it was recited that to better secure the payment of the debt the purchaser transferred to the seller his interest in certain described land, and no defeasance clause or provision was contained therein, the trial court properly held that the instrument was a bill of sale to secure debt, and that the title to the land was conveyed and pledged as security for the payment of the debt, and that a claim by the widow of the deceased maker of the note and bill of sale to the proceeds from the sale of the land made by his administrator, as a year's support set apart to her as the widow of the deceased, was inferior to the claim of the holder of the note and bill of sale on the indebtedness for which it was given. Since the deceased parted with his title to the land before his death, the proceeds from the sale thereof were not a part of his estate. A year's support must be set apart either in property or money which was a part of the estate of the decedent at the time of his death. See Code, § 113-1002; Grady v. T. I. Harris Inc., 41 Ga. App. 111 (151 S.E. 829); Burckhalter
v. Planters' Loan c. Bank, 100 Ga. 428 (28 S.E. 236);  Bellerby v. Thomas, 105 Ga. 477 (4) (30 S.E. 425);  Owens v. Bridges, 13 Ga. App. 419 (79 S.E. 225).
Judgment affirmed. Sutton, C. J., and Felton, J.,concur.
                          DECIDED MAY 13, 1949.